Cohn, J. (dissenting).
I dissent and vote to affirm the order denying the motion to dismiss the complaint for legal insufficiency, on the ground that the facts are substantially similar to the facts held sufficient to warrant a declaratory judgment in the case of Socony-Vacuum Oil Co., Inc., v. City of New York (247 App. Div. 163; affd., 272 N. Y. 668). In view of the character of the tax involved, the invalidity of the regulation so far as it is assailed and the situation in which plaintiff finds itself, it would seem that the only practical remedy is an action which seeks a declaration of the law.
Dore, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion granted.